Citation Nr: 0006275	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-02 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of left foot 
and left great toe injuries.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to December 
1986.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that in January 1998, the veteran 
attempted to reopen a previously denied claim for service 
connection for a bilateral knee disorder.  This claim was 
denied by a rating decision of February 1998.  Following the 
issuance of the February 1998 decision, the veteran submitted 
additional evidence, but does not appear to have submitted a 
notice of disagreement with respect to this issue.  In any 
event, a later rating decision of August 1998 again denied 
the veteran's claim to reopen, and he does not appear to have 
addressed this issue further.  As the veteran's intentions 
with respect to the issue of reopening a previously denied 
claim for service connection for bursitis of the knees are 
unclear, this issue is referred back to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any currently diagnosed foot or left great toe 
disorder and the veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
injuries to the left foot and to the left great toe is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997). 

In the present case, the veteran contends that he sustained 
injuries to his left foot and to his left great toe in 
service, and that he has experienced problems with his left 
foot ever since that time.  His service medical records show 
that he sustained an injury to his left great toe in December 
1985.  The records indicate that the veteran hurt his left 
great toe during a basketball game, and afterwards 
experienced pain and swelling.  Bilateral pedal pulses were 
intact.  The veteran was placed on a temporary running 
profile.  In August 1986, the veteran was treated for a 
fungal growth under his left great toe, and was observed to 
have a thickening of his toenails.  In addition, at the time 
of his service separation examination, the veteran reported 
that his feet hurt when the weather became colder.  Aside 
from noting the veteran's history, no abnormalities or 
defects with respect to the veteran's feet were indicated on 
examination.  

In support of his claim, the veteran submitted 
contemporaneous clinical and VA outpatient treatment records 
dating from June 1990 through June 1998.  These records show 
that in December 1997, the veteran was seen for complaints of 
left foot pain.  No clinical findings relating to his left 
foot were indicated at that time.  However, an X-ray report 
also dated in December 1997 showed a normal left foot.  In 
addition, X-ray results of the veteran's left ankle showed 
normal results throughout.  

The Board has reviewed this evidence, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for residuals of left foot and left 
great toe injuries.  The Board recognizes that the veteran 
was treated in service in December 1985 for a left great toe 
injury, and that he complained of experiencing pain in his 
feet during cold weather at the time of his service 
separation examination.  However, aside from one instance of 
complaining of left foot pain in December 1997, the veteran 
has presented no evidence that he currently suffers from a 
left foot disorder or a left great toe disorder.  X-rays of 
his left foot and ankle, taken in December 1997, showed 
completely normal results.  No disabilities involving the 
left foot were indicated.  In addition, the veteran was not 
objectively shown by the medical evidence to have experienced 
any complaints or other symptoms of a left foot or left great 
toe disorder prior to December 1997.  Therefore, the Board 
must conclude that absent medical evidence showing continuity 
of symptomatology, a present disability, or a nexus between 
any indicated symptoms and the veteran's active service, his 
claim is not well grounded.  See Savage, supra; Epps, supra; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, lay statements and contentions by the veteran 
that he currently suffers from residuals of left foot and 
left great toe injuries which were incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in this case is a medical opinion, supported by medical 
evidence and a plausible rationale, that the veteran 
currently has a left foot and/or left great toe disorder that 
was incurred in service.  Absent such an opinion, his claim 
is not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
residuals of injuries to the left foot and left great toe.  
The Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
the veteran's claim.  In the absence of a well-grounded 
claim, the Board has no duty to assist the veteran in the 
development of evidence with respect to this claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
residuals of injuries to his left foot and left great toe.  
See Robinette, 8 Vet. App. at 73.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of left foot and left great 
toe injuries is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

